Title: To George Washington from Major General Robert Howe, 22 July 1780
From: Howe, Robert
To: Washington, George


					
						Dear Sir
						Highlands [N.Y.] 22d July [1780] 12 at Night
					
					In mine of this Morning by Express I mention’d to your Excellency that Graves had been join’d by Arbuthnot, and that their Destination was Eastward, their object Variously Spoken of—Since this I have been inform’d that the British Troops were preparing to Embark, and that in Great Force, and that the End of their Movements was Rhode Island, to take our Allies before they had recover’d from the Fatigue of their Voyage, and before they had formed any Junction with us—This Acct when I first had it not comeing from very Confidential Agents I doubted its Authenticity, and suspended my opinion upon it, or troubling you with it for a few hours, relying that if true I should soon have it from Sources more to be depended Upon—This has happen’d, and from Various hands it has come to me all giving me Similar information—and Consequently rendering it important Enough to be immediately Transmitted to your Excellency—I still have my Doubts whether the Enemy Would take a Step like this as in case of failure Every thing is put to the Risk—but Flush’d with success to the southward or made Desparate by Apprehensions, they may be hurried into a Spirit of

Enterprise, which luckilly has not hither to Animated them. I am Dear Sir with the Greatest Respect Your Excellencys most Obd. H. Sert
					
						R. Howe
					
					
						P.S. I shall Transmit these Accounts to General Heath.
					
				